In a proceeding for the judicial settlement of the final account of the executor, and for other relief, Giovanni Antonelli, an objectant to said account, appeals from a decree of the Surrogate’s Court, Westchester County, made and entered August 24,1961 upon the decision of the Surrogate after a nonjury trial or hearing, which dismissed objeetant’s amended objection to the account and his amended claim against the decedent’s estate. The objection and the claim were based upon a judgment obtained by objectant in 1957 in a court in the Republic of Italy against decedent who had died in 1941. Decree affirmed, without costs, on the decision and opinion of the learned Surrogate (31 Misc 2d 270). Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.